Title: To James Madison from Tobias Lear, 19 July 1803
From: Lear, Tobias
To: Madison, James



private
Dear Sir,
Boston, July 19th: 1803
I reached this place yesterday, after a pleasant journey from Washington, and had the pleasure to find here your respected favor of the 11th inst. It affords me much satisfaction to know the Presidents determination respecting an out-fit, as it will avoid many difficulties wh. might arise from charges not specifically allowed. It will be equally convenient for me to draw my salary from the Treasury here as receive it abroad; and if it is proper I will draw for half a years salary before I sail; or for such as may be payable by that time; but I shall wait your advice before I do either. Commodore Preble informs me he shall be ready to sail by the 1st of Augt.; but I rather think it will be nearer the 10th, as I presume it will be found difficult to get his compliment of men at the present wages, as the wages in the Merchant-service have been much advanced in consequence of the war in Europe.
Will it not be proper that I should be furnished with a Cypher for secret communications? You will pardon my suggestion, as it is possible it might not occur to you.
I was in New York on the day the Entertainment was given to Mr King, and dined with the Company by invitation. As the toasts & conduct on such occasions sometimes mark the sentiment of the public I enclose a printed list of the toasts as given at the Entertainmt, as I have not seen them correct in any paper, and will also observe, that songs being called for, as usual, after dinner, one was sung extolling the prowess of G. B. &c. which passed without observation; a second of a similar nature was begun, which soon met such unequivocal marks of disapprobation from the Company, that it was stop’d, and an Am. song substituted in its place, which was received with most unbounded applause.
Mrs. Lear bears her journey exceedingly well, and unites with me in respects & best wishes for your good Lady & Miss Paine. With sentiments of the highest respect & sincerity I am, Dear Sir, Your most Obet & obliged Sert
Tobias Lear.
P. S. There have been lately some fine refreshing rains in this part of the U. S. and everything of the vegetable kind looks well. The Crops which we saw on the road between Wilmington (Del) and the North River appear’d to be good, some very fine; but I observed that perhaps three fourths of the grain crop was rye.
 

   
   RC and enclosure (DLC). For enclosure, see n. 2.



   
   Lear no doubt meant JM’s letter of instructions to him of 14 July 1803.



   
   Lear enclosed a printed list (1 p.) of thirteen toasts given at a dinner in honor of Rufus King held at Leavitt’s Hotel in New York City (Ernst, Rufus King, pp. 277–78).


